                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 MICHAEL VOGT,
 on behalf of himself and all others
 similarly situated,

                Plaintiff,

        v.                                               No. 2:16-cv-04170-NKL

 STATE FARM LIFE
 INSURANCE COMPANY,

                Defendant.

                                            ORDER

       Plaintiffs move for an order to (1) establish the State Farm Missouri COI Qualified

Settlement Fund (“QSF”) as a qualified settlement fund pursuant to Internal Revenue Code § 468B

and Treasury Regulations § 1.468B-1 et seq. for the purpose of collecting from Defendant the

common fund secured for the Class that includes the $34,322,414.84 judgment, the prejudgment

interest, totaling $4,521,674.38, and post-judgment interest provided for by statute, and to

distribute to each Class Member his or her share of the common fund, less a pro-rata reduction for

attorneys’ fees and non-taxable expenses awarded to Class Counsel and the service award to Mr.

Vogt, pursuant to the plan of allocation adopted by the Court (Doc. 404, pp. 5-6); and (2) appoint

Angeion Group as administrator to administer the QSF in accordance with the Plan of Allocation

adopted by the Court (Doc. 404 at 5-6) and the terms of any contemplated or necessary Qualified

Settlement Fund Agreement to be executed among Angeion and Class Counsel, and within the

meaning of Treasury Regulations § 1.468B-2(k).

       No objections or papers opposing establishment of the fund or appointment of the proposed

administrator have been filed.




         Case 2:16-cv-04170-NKL Document 451 Filed 01/04/21 Page 1 of 3
       The Court previously approved the proposal to appoint Angeion Group to oversee the

distribution of net funds to the class. Doc. 404, p. 6. In addition to being experienced in the

application of complex claim calculations and tax withholding and reporting, Angeion is

experienced in serving as a court-appointed qualified settlement fund administrator, managing

account setup, management, disbursement, tax filing, and fund closing procedures.

       For these reasons, the Court GRANTS the motion. The QSF is being established to satisfy

the Class Members’ claims arising out of tort and/or breach of contract. The QSF shall be subject

to the continuing jurisdiction of the Court. The QSF will be an account, the assets of which will

be segregated from the general assets of Defendant State Farm Life Insurance Company. The

funds to be held in the QSF are the sole property of the QSF. Until such time as funds are

distributed from the QSF, Class Members shall not possess any rights to demand or receive any

portion of the funds held in the QSF and shall not possess any right to mortgage, pledge, or

encumber the same in any manner. To facilitate any necessary tax reporting, and upon request by

the Administrator, State Farm shall promptly provide the social security numbers of Class

Members as needed. Class Counsel will not be privy to any transfer of social security numbers.

To the extent possible, this order shall be construed so as to prevent Class Members from being in

constructive receipt, as determined under federal income tax principles, of any amounts held by

the QSF.

       Upon final distribution of all funds received into the QSF and allocated to Class Members,

the Administrator shall take appropriate steps to wind down the QSF and thereafter be discharged

from any further responsibility with respect to the QSF. The Administrator may, but shall not be

obligated to, seek a final order of discharge from this Court. The cost to establish and administer

the QSF, including the distribution of the judgment, will be paid by and from the common fund.




                                                2
           Case 2:16-cv-04170-NKL Document 451 Filed 01/04/21 Page 2 of 3
Acevedo v. Workfit Med. LLC, 187 F. Supp. 3d 370, 386 (W.D.N.Y. 2016) (approving “payment

to the Claims Administrator of . . . administrative costs from the qualified settlement fund”); Roach

v. T.L. Cannon Corp., No. 18-CV-01177, 2019 WL 8685075 (N.D.N.Y. Feb. 28, 2019) (same).

       IT IS SO ORDERED.

                                                      /s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: January 4, 2021
Jefferson City, Missouri




                                                 3
         Case 2:16-cv-04170-NKL Document 451 Filed 01/04/21 Page 3 of 3
